DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 3/10/2022 is acknowledged.  The traversal is on the ground(s) that ‘each of claims 18, 19, 20, 22 and 24 has a a stronger tie to amended claim 16’.  This is not found persuasive because the restriction was not between 18, 19, etc and claim 16—claim 16 is a linking claim and therefore the various dependent branches are restricted only from one another. For example, claim 17 and claim 18 contain wholly different limitations; Claim 17 is drawn to the concept of moving an element “horizontally” and claim 18 is drawn to the element having a surface with some specific orientation, (an orientation that is believed to be impossible and is not understood, as noted below). 
Claims 17 and 19 are believed to be obvious in light of the applied art, and therefore are rejoined. 
The other allegation in the traversal is that it was premised solely on the ability of Kondo to anticipate claim 16. This is not correct, as restrictions based on special technical features, in the manner presented may be upheld with showings that the linking claim lacks any technical feature either a priori or a posteriori. See MPEP 1850 II for an explanation. As shown convincingly and completely below, claim 16 lacks any patentability, which renders the restriction proper. 
The requirement is still deemed proper and is therefore made FINAL.
Claims  20, 23-28, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group of claims, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/10/2022, which was not persuasive as noted above.
Claim 18 is elected, and will be examined with the linking or generic claims 16, 21, 22 and 29. Claims 17, 19, are rejoined presently as the art appears to read on the claimed movements. 

Claim Rejections - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

“Element…comprising a receiving section arranged for receiving and abutting the cutting blade…” in claim 16. 
“Element…comprising at least one supporting section arranged for supporting a food object before and during cutting …” in claim 16.
‘Element’ ‘sections’ are not definite structures, they are the equivalent of “means” and are accordingly only being defined by the function they are claimed to perform. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However—the specification fails to specifically state with reasonable 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19, 22 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 contains the following limitations: “…one cutting blade defining a cutting plane” (line 3) “during moving of the cutting blade, the cutting blade is arranged…”(line 
	Line 11 of claim 16 recites ‘during cutting” which fails to delineate the structure of the device. During what kind of cutting? How is the cutting instituted with respect to the other elements? Is during cutting required to be during the “moving” of the cutting blade? The claim is not reasonably precise with respect to the meaning of the vague functions being used to allegedly define an invention of a structural device. There is nothing per se inappropriate about using functions to define the strucutres, however, the requirement for reasonable clarity is not abandoned just because a function is being used. The particular function required is wholly ambiguous, and leads to the conclusion that the claim is ambiguous with respect to what is required to demonstrate the claimed subject matter.  As one example, the limitation “wherein during moving of the cutting blade…[condition]” it is not clear whether applicant wrongly intends to imply a specific disclosed motion, or whether the plain meaning of the term should control, meaning that under any movement circumstance imaginable, the condition is met. It is not a case, either, of approximating the best possible language, which vagueness cannot be overcome—there are numerous manners to describe the invention that do not suffer from this type of ambiguity.
It is additionally unclear how the “blade” defines the “plane.” What about the blade defines the plane? Is the plane defined by motion, or by the physical structure of the blade—the limitation’s plain meaning is that the blade itself has an attribute which 
The claims are written in a manner that clearly shows the intent to infer structural relations and meanings from the drawings, without actually defining the nature of the scope of ‘invention’ provided by applicant. The claims as submitted are indefinite, since at least the nature of the cutting plane, the cutting surface, the nature of the blade movement according to intended use by an arbitrary user, etc. do not reasonably define the scope, such that a person of ordinary skill would be able to discern the meets and bounds of the claims. 
Further, regarding claim 16, Because the claim limitation(s) being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However—the specification fails to specifically state with reasonable particularity what features of the claimed “element” “sections” must be present to perform the specific recited functions of ‘receiving and abutting” the blade, and to “support[] a food item…” as set forth in the claim. As such, these limitations are indefinite with respect to 112(b), below, and cause the claims to be rejected on that basis.  Specification [0018]- [27] discloses many aspects that the ‘element’ may include, such as radii, thickness, angles between different surfaces, however none of these features are seen to be particularly tied to the reception of a blade or to the reception of food—and as such the claim is indefinite. The claim scope is not clearly importing multiple overlapping ranges of angles, multiple overlapping ranges of sizes, 
While the claims are indefinite for trying and failing to import specific structure from the specification, as understood from the manner the claims are drafted, the best reasonable interpretation is that applicant intended to recite a statement of intended use—that is, a requirement in the claim that some element is capable of performing a recited function, no matter what the actual structure of the element is—it being defined wholly by the ability to perform the function. As noted here, the broadest reasonable interpretation of the claim language is that the claim tries and fails to import specific structure—thus making the claim indefinite. For the purpose of applying art only, the claim will be interpreted as though the structure being claimed is a physical surface (not an element) for receiving and abutting the blade and a surface for supporting the workpiece. 
Regarding claim 18, the clause “the element, such as including the at least one supporting section,” is indefinite. It presents two different non-coextensive recitations with the phrase “such as” which is an indefinite qualifier. It cannot be determined if the claim is drawn to a limitation of any aspect of the ‘element’ or to only the ‘supporting section’ which is some arbitrary subset of the element as recited in claim 16, and as best understood. It is believed this phrase is non-limiting, but the ‘such as’ limitation is at least ambiguous in the context of the claim and disclosure. Claim 18 is rejected under 112(b) as indefinite on this basis. 
to the conveying direction of the first conveyor, and orthogonal to [[a]]the cutting surface” which does not make sense—the cutting surface disclosed is a planar surface that is coextensive with the stroke of the blade—thus the cutting surface cannot be orthogonal to the element surface—since as disclosed the surface of the element abuts the stroke of the blade. The cutting surface is a plane that is orthogonal to the feeding direction, so there can be no surface that is orthogonal to both the cutting surface and the direction of feed—such a direction does not exist. 
Claims which depend from and incorporate the indefiniteness of claim 16 are rejected based upon that dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 8,892,239) in view of Lindee (5,628,237), Lindee (5,974,925).
Regarding claim 16,  Weber discloses A cutting apparatus for cutting a food object (See title: “Method for slicing foodstuffs” and the sole figure, showing food 1 being sliced into a stack at 11).  
Weber discloses said apparatus comprising: at least one cutting blade (9, 7 figure 1) defining a cutting plane (the flat of 1 being led as seen in the figure proximate to 21 is the ‘plane’ being defined by the flatness or planarity of the blade).
Weber further discloses an actuator (drive 8 is an actuator, as it provides motion to the blade--) arranged for moving the at least one cutting blade before and during cutting (See Column 2 line 9+: “The necessary thickness of the slice to be cut off can be obtained by controlling corresponding actuators. Thus, portions can be cut which correspond to a desired target weight, whilst having at least a weight within a tolerance;” Column 4 line 55+ “The cutting device 7 comprises a drive 8 which is connected to a knife 9.”). 

Weber discloses an element (6 figure 1). Weber is not specific in announcing that 6 is formed from a polymeric material.  Weber at column 4 line 49-53 discusses the use different materials.”
When a piece of prior art suggests selecting materials without giving an indication of what material in particular, this is strong evidence that choosing the material is not outside the level of ordinary skill. The quotation above, therefore, is evidence that a person of ordinary skill would have been expected to pick an appropriate material for the support element 6. 

We must look to the related prior art to see if polymer would have been known as a blade abutting/ food supporting material at the time of the filing. See combination with Lindee’925 below, which discusses and clearly renders obvious the selection of “plastic” which is per se ‘polymer.’ Examiner takes official notice that “plastic” is known to be “polymer” as a matter of definition. (See e.g. https://omicoplastics.com/blog/plastics-polymers-difference/#:~:text=Polymers%20can%20exist%20organically%20or,not%20all%20polymers%20are%20plastics. Which states “all plastics are polymers”).


As noted above, the “element” “sections” below are indefinite: “comprising: a receiving section arranged for receiving and abutting the cutting blade at a point in time prior to cutting; and at least one supporting section arranged for supporting a food object before and during cutting.” As noted above the broadest reasonable interpretation of this claim language is that the claim tries and fails to import specific structure—thus making the claim indefinite. For the purpose of applying art only, the claim will be interpreted as though the structure being claimed is a physical surface (not an element) for receiving and abutting the blade and a surface for 
As seen in the figure shown in Weber, the support block 6 is capable of receiving and supporting food before and during cutting (as shown in the figure), and the front lip is capable of being engaged by the cutting blade—disclosed as preferably a sickle knife or circular knife type (Column 4 line 54-56). Further, however, the modification presented below shows that the actual contact and abutment would have been an obvious selection to make in the design of this type of slicer.  

The clause “wherein during cutting the at least one supporting section is arranged for being displaced by elastic deformation by the cutting blade with respect to a position of the at least one supporting section prior to cutting; wherein during moving of the cutting blade, the cutting blade is arranged for displacing the at least one supporting section subsequent to the cutting blade abutting the receiving section;” requires two things of the element supporting section—that it be displaceable by elastic deformation upon a contact by the blade, and that it be displaceable after contacting the receiving section. Application No: 17/428,093 Art Unit: 3724 Docket No.: 19797.128 4/11 The 112(f) recitation here fails to specifically and credibly incorporate specific structure with metes and bounds into the claim, as outlined above.  That said—Weber does not disclose explicitly that the blade 9 touches and abuts the support 6. It is known in the art to have the support structure of a slider abutted by and pressed into by the blade which is slicing the meat/similar log, as shown in Lindee (5,974,925). Lindee’925 specifically indicates that the leading surface of the orifice is contacted by the blade, made of plastic, and is designed and configured for abutment with blade: “The cutting 
In light of those teachings, it would have been obvious to modify Weber element 6 to specifically be made from plastic, and to design the system of Weber (which is silent as to the contact between blade 9 and support 6) to abut one another during the cutting stroke, since doing so is taught in the art Lindee’925 to “always present a smooth, planar surface” which ensures a smooth cut of the log when presented to the blade. Lindee’925 clearly demonstrates that using a scissoring action between a plastic support and a blade is a good way (effective way) to make smooth cutting with the food item being sliced. 



The clause “wherein the cutting blade and the element are arranged for being continuously in contact with each other from a point of contact made between the cutting blade and the receiving section prior to cutting, and at least until a point in time during 
Other terminology can be used as well—such as that employed in Lindee (5,628,237) which calls 501 a “shear edge member.” To one of ordinary skill a “shear edge” shown as configured in figure 5 and being employed to hold loaves for cutting by the blade (149, figure 3 and 4) would be understood to be rubbing against each other in a “scissoring” or “shear” relationship. 
	A similar teaching is shown in Lindee (5,974,925) which shows a cutting blade path (figure 17) which aligns with the leading edge of the counteracting blade shear surface/ which is also the surface that holds the food items to be sliced. The abutment of the blade with the counter-element has therefore been shown in the prior art (and already combined together in the preceding paragraphs). 
Lindee’925 goes on to specifically indicate that the leading surface of the orifice is contacted by the blade, made of plastic, and is designed and configured for abutment with blade: “The cutting path of blade 149 (FIG. 2) is delineated in each of FIGS. 13 and 14. FIG. 15 affords an enlarged sectional view of orifice 1102 and loaf 1002; the other orifice 1103 is the same as orifice 1102. A machinable plastic is used for orifice member 1101 so that the face of the orifice member can be sliced away by the cutting blade (e.g., blade 149) with continued use and will always present a smooth, planar surface at the entrance to the slicing station.”

 

Regarding claim limitation “wherein the moving of the cutting blade defines a cutting surface,” as seen in the motion of the cutter disclosed in Weber, and the figures referenced in Lindee’925 showing a planar area as the cutting surface coincident with the leading edges of the supports for the food logs, the ‘definition’ of a cutting surface is clearly shown in the combination presented above.

Weber further discloses a first conveyor (2 figure 1) for conveying the food object from a first position in a conveying direction wherein the food object does not intersect the cutting surface, to a second position wherein the food object does intersect the cutting surface and places the food object on the at least one supporting section (the positions here are statements of intended use, and therefore met by a showing the device is capable of performing—See figure 1 at 2, which is a conveyor per se, capable of feeding the log 1 from the right to the left: “The horizontally mounted conveyor 2 transports the food product 1 in the direction of the forward feed from the right to the left. Seen in the direction of the forward feed….” (Column 4 line 36+))


Weber further discloses a second conveyor (10 figure 1) arranged to conveyor the food object away from the cutting plane in the conveying direction (“Moreover, the inclined conveyor 
Regarding claim 18, the element, […] (note indefiniteness supra), has a surface abutting and/or being adjacent to the cutting blade during cutting; (noted above—the front of Weber 6 has been modified to be in direct contact with blade 9 during the stroke thereof, as taught in Lindee’925). 
As seen in Weber, the contact surface of 6—it’s leading edge is substantially orthogonal to the conveying direction of the first conveyor, (the conveyance 2 moves in a line directed to the lip of 6 which projects into the page as seen in the figure of Weber. While the dual orthogonality is not understood (see supra 112(B)), the leading surface of 6 is aligned with the cutting stroke, which is the same attitude that the contact surface of the element in the present disclosure is oriented—to the extent this limitation can be understood, the disclosure of Weber’s surface is the same as that disclosed by applicant,  and therefore “and orthogonal to [[a]]the cutting surface” is believed to be met in the same way.
Regarding claims 17 and 19, the claims relate to the movement of the ‘element’ being “arranged for moving…” and/or “arranged to be pushed.” Since the combination set forth above discloses the blade pressing against the plastic of the support 6 of Weber, the deformation and movement is obvious. Real plastic being contacted will to some extent deform and move in response to the force applied. There can be no contact without the application of force and therefore some miniscule movement. The amount of movement is not specified in the claim, therefore any de minimus amount meets the claim limitations here. Additionally, the amount of deformation is a feature of the applied force and the selected material. Both of these variables . 
Claims 21, 22, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 8,892,239) in view of Lindee (5,628,237), Lindee (5,974,925) as applied to claims 16 and 18 above, and further in view of Burgueno US 2005/0013982.

Regarding claims 21 and 22, Weber and Lindee’925 do not explicitly disclose that the plastic abutment for the blade slicing is in an “elastic” regime, and that it ‘returns’ to the  initial position. Lindee’925 does indicate that the device as shown with plastic at the leading edge will result in a smooth, planar leading surface for each cut. It discusses the essential fact that the plastic will wear down over time. To some minor extent, the contact between plastic and blade operates by deformation and relaxation (all contact between two bodies results in deformation and release). The details are not explicit in Lindee’925 since the behavior of plastic is known to those of ordinary skill. 
The difference between the claims and the art shown, is that the art fails to discuss properties known in the use of plastic leading supporting surfaces, however, as seen, the selection of appropriate materials with appropriate amounts of deformation and relief would be within the level of ordinary skill. Specifically, logically, having a leading block of plastic in Weber in view of Lindee’925 that had no elastic deformation (and therefore only plastic deformation) would immediately degrade the leading edge into worthlessness. The disclosure of Weber and Lindee’925 supports a showing that the edge would be maintained to the degree necessary to continue operating. This includes not only the removal of a leading amount by wear, but that the bulk portion of the support 6 
See Burgueno US 2005/0013982, which discusses known uses for plastics, numerous specific known plastics, (figures 1-30, inter alia), and discusses the known fact that polymers have both known elastic and plastic regimes depending on how much they are loaded). “[0211] The mechanical response of cellular solids can then be studied by consideration of its interconnected array of one-dimensional members (FIGS. 48A, 48B and 48C). In the elastic response, it has been shown that the properties are governed by bending of the cell edges. Certain cellular materials can be stretched or compressed to very high strains thus exceeding the assumptions of linear elasticity. This nonlinear elastic response, or densification, can be quantified by considering the elastic buckling of the cell struts and/or walls in the cell structure. Cellular structures made from materials which have a plastic yield point (rigid polymers or metals) will collapse plastically when loaded beyond the linear-elastic regime. This plastic collapse and densification can be quantified by considering the formation of plastic hinges in the cell struts (2D cells) or cell edges (3D cells)”
Therefore in the art, it is known that plastic-elastic yields are a property of polymers that are load dependent. In other words, a person of ordinary skill knows that 
In that context it would have been obvious to one of ordinary skill to select a material for 6 of weber to be a plastic *(as suggested in Lindee’925) and that such selection would be controlled and goverened according to common sense that the ledge not degrade and tear apart in the plastic defomation regime upon an initial use, but that it would be appropriately selected from known plastics to yield within the elastic regime, since that permits a longer wearing, and is a function of the amount of load applied and the material. Since a person of ordinary skill would control the selection of material and loading conditions, the tweaking to an appropriately elastic deformation is not the subject of an invention, but rather is the routine application of skill to a specific problem. 

In the same field of endeavor it would have been obvious to one skilled in the art at the time of the invention to modify Weber and Lindee’925 by selecting many different known plastic materials for the support 6, since Lindee specifically suggests plastic, Weber announces the selection of the material as within the level of ordinary skill, and specifically invites those of skill to select suitable materials, and there is background knowledge of plastic’s elastic deformation and return to position as taught by Burgueno US 2005/0013982, since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416.  Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-

Claim 29 is clearly rendered obvious based on the above combination, since the movements and the uses being claimed are shown in the combination of Weber and Lindee’925 and the supporting disclosures applied above regarding the nature of plastic deformation known to those of ordinary skill. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/SEAN M MICHALSKI/            Acting Supervisory Patent Examiner of Art Unit 3724